In a proceeding pursuant to CPLR article 78 to compel respondent to furnish certain jail-time credit to petitioner, the appeal is from a judgment of the Supreme Court, Dutchess County, dated November 10, 1975, which dismissed the petition. The appeal also brings for review so much of an order of the same court, dated December 12, 1975, as, upon reargument, adhered to the prior determination. Appeal from the judgment dismissed as academic, without costs or disbursements. The judgment was superseded by the order made upon reargument. Order affirmed insofar as appealed from, without costs or disbursements (see Penal Law, § 70.30, subd 3; Matter of Canada v McGinnis, 36 AD2d 830, aifd 29 NY2d 853; Matter of Charos v New York State Dept, of Correctional Servs., 53 AD2d 654). Martuscello, Acting P. J., Latham, Cohalan, Damiani and Hawkins, JJ., concur.